Case 2:20-cv-00002-JPJ-PMS Document 16 Filed 05/18/21 Page 1 of 1 Pageid#: 998




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

 JESSE L. MOORE,                             )
                                             )
                   Plaintiff,                )     Case No. 2:20CV00002
                                             )
 v.                                          )           JUDGMENT
                                             )
 ANDREW SAUL, COMMISSIONER                   )     By: James P. Jones
 OF SOCIAL SECURITY,                         )     United States District Judge
                                             )
                                             )
                   Defendant.                )



       Summary judgment having been granted, it is ORDERED AND

 ADJUDGED that the final decision of the Commissioner of Social Security denying

 benefits is AFFIRMED.

       The Clerk shall close the case.

                                           ENTER: May 18, 2021

                                           /s/ JAMES P. JONES
                                           United States District Judge
